10 N.Y.3d 892 (2008)
RICHARD L. KRAMER et al., Respondents,
v.
W10Z/515 REAL ESTATE LIMITED PARTNERSHIP et al., Appellants.
KERUSA CO. LLC, Respondent,
v.
W10Z/515 REAL ESTATE LIMITED PARTNERSHIP et al., Appellants.
Court of Appeals of the State of New York.
Submitted June 2, 2008.
Decided June 5, 2008.
Motion by the Real Estate Board of New York, Inc. for leave to file a brief amicus curiae on the appeal herein granted. Two copies of the brief must be served and 24 copies filed within seven days.